Creen J.
delivered the opinion of the court.
Two questions are raised by the counsel in this case. The first is, whether the act of 1786, ch. 4, sec. 5, is a bar lo the action; and second, whether this is a contract in which the jurisdiction of a justice of the peace extends beyond fifty dollars.
As to the first question, this court decided in the case of Lawrence vs. Biedleman, (7 Yer. Rep.) that neither the act of 1786, nor any other act of limitations in this State, applied to such a case as the present.
It is unnecessary to consider the question of jurisdiction, as it existed prior to the passage of the act of 1831, ch. 69, sec. 2 That act, confers on a justice, jurisdic*90tion to the amount of one hundred dollar’s, due by note, whether tor money or trade.
There is, therefore, no error in the judgment of the court below, which will be affirmed.